UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEAN-GESPERE PIERRE,

                                 Plaintiff,

                     -against-

 NEW YORK STATE DEPARTMENT OF                                     19-CV-11319 (CM)
 STATE; SUPREME COURT OF THE STATE
                                                                 CIVIL JUDGMENT
 OF NEW YORK, 2ND DIVISION;
 DEPARTMENT OF LABOR; DEPT. OF
 UNEMPLOYMENT INS.; DEPARTMENT
 OF STATE DIVISION OF LICENSING,

                                 Defendants.

       Pursuant to the order issued February 24, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed on

immunity grounds under 28 U.S.C. § 1915(e)(2)(B)(iii), and Plaintiff is barred from filing future

civil actions in forma pauperis in this Court without first obtaining from the Court leave to file,

see 28 U.S.C. § 1651.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    February 24, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
